

Director Compensation Program
On November 12, 2018, the Board of Directors (the “Board”) of Digital Realty
Trust, Inc. (the “Company”) approved revisions to the Company’s director
compensation program, effective as of November 12, 2018, as follows:
Under the revised program, each of the Company’s non-employee directors receives
an annual cash retainer of $85,000 for services as a director. In addition, any
non-employee director who serves as Chairman of the Board receives an annual
cash retainer of $50,000 and any non-employee director who serves as Vice
Chairman of the Board receives an annual cash retainer of $25,000 (in each case,
in addition to the annual cash base retainer of $85,000). Directors receive
annual fees for service as members (excluding chairs) on the following
committees, in addition to the foregoing retainers: $15,000 for the Audit
Committee; $15,000 for the Compensation Committee; and $15,000 for the
Nominating and Corporate Governance Committee. The director who serves as the
chair of the Audit Committee receives an annual retainer of $30,000; the
director who serves as the chair of the Compensation Committee receives an
annual retainer of $30,000; and the director who serves as the chair of the
Nominating and Corporate Governance Committee receives an annual retainer of
$25,000.
In connection with the revisions to the director compensation program, the
Digital Realty Trust, Inc., Digital Services, Inc. and Digital Realty Trust,
L.P. 2014 Incentive Award Plan, as amended, was amended to provide for revised
formula grants of profits interest units of Digital Realty Trust, L.P. (or, at
the election of the director, shares of the Company’s common stock (“Common
Stock”)) to non-employee directors as follows:
•
Pro Rata Grant. Commencing as of November 12, 2018: (i) each person who first
becomes a non-employee director on a date other than the date of an annual
meeting of stockholders will, on the date of such person first becoming a
non-employee director, be granted a number of profits interest units equal to
the product of (A) the quotient obtained by dividing (x) $165,000 by (y) the
fair market value of a share of Common Stock on such date, multiplied by (B) the
quotient obtained by dividing (x) 12 minus the number of months that have
elapsed since the immediately preceding annual meeting of stockholders, by
(y) 12; and (ii) in addition to the foregoing pro-rata grant, if applicable,
each person who first becomes the Chairman of the Board on a date other than the
date of an annual meeting of stockholders will, on the date of such person first
becoming the Chairman of the Board, be granted a number of profits interest
units equal to the product of (A) the quotient obtained by dividing (x) $100,000
by (y) the fair market value of a share of Common Stock on such date, multiplied
by (B) the quotient obtained by dividing (x) 12 minus the number of whole months
that have elapsed since the immediately preceding annual meeting of
stockholders, by (y) 12.

•
Annual Grant. Commencing as of the first annual meeting of stockholders to occur
after November 12, 2018: (i) each person who first becomes a non-employee
director at an annual meeting of stockholders and each person who otherwise
continues to be a non-employee director immediately following such annual
meeting will, on the date of such annual meeting, be granted a number of profits
interest units equal to the quotient obtained by dividing (x) $165,000 by
(y) the fair market value of a share of Common Stock on the date of such annual
meeting; and (ii) in addition to the foregoing annual grant, each person who
first becomes the Chairman of the Board at an annual meeting of stockholders or
such person who otherwise continues to be the Chairman of the Board immediately
following such annual meeting, as applicable, will, on the date of such annual
meeting, be granted a number of profits interest units equal to the quotient
obtained by dividing (x) $100,000 by (y) the fair market value of a share of
Common Stock on the date of such annual meeting. A director who is also an
employee who subsequently incurs a termination of employment and remains on the
Board will not receive a pro-rata grant, but, to the extent such director is
otherwise eligible, will receive annual grants after such termination of his
status as an employee.

Each annual grant and pro-rata grant made on or after November 12, 2018 will
vest in full on the earlier to occur of (i) the first anniversary of the
applicable date of grant, or (ii) the day before the date of the next annual
meeting of stockholders following the date of grant, subject to the director’s
continued service with the Company until the applicable vesting date.
 
Director Election Program


On November 12, 2018, the Board adopted a program pursuant to which non-employee
directors may elect to receive all or a portion of their cash retainers and
director fees otherwise payable in cash in any combination of the following:
(1)    Cash
(2)
Fully-vested profits interest units of Digital Realty Trust, L.P., having a
value (based on the Company’s closing share price on the date of grant) equal to
100% of the cash retainer and director fee amounts subject to the election.



Directors must make their elections by a specified date in the year preceding
the year in which his or her cash retainers and director fees would otherwise be
paid. Profits interest units awarded pursuant to elections are expected to be
granted at each regularly scheduled quarterly Board meeting.


